In re McNinch, Harlan; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of East Carroll, 6th Judicial District Court Div. A, Nos. 77551, 77851; to the Court of Appeal, Second Circuit, No. 43897-KH.
Relator represents that the district court has failed to act timely on a motion to suppress evidence filed on or about *551August 20, 2007 and a memorandum in support and motion for release filed by relator’s attorney on February 22, 2008. If relator’s representation is correct, the district court is ordered to consider and act on the motion. The district court is ordered to provide this Court with a copy of its judgment.